DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner Norman to Examiner Fu.

Status of Claims
Claims 1-20 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards pre-authorizing non-yet activated payment instrument for immediate transaction at merchant prior to receiving physical version of the payment instrument.  The claims are drawn to authorizing a transaction request based on a pre-authorization rule.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, than it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards pre-authorizing non-yet activated payment instrument for immediate transaction at merchant prior to receiving physical version of the payment instrument.  a communications module; at least one memory storing instructions, a repository storing a plurality of credit accounts, and a repository storing a set of pre-authorization rules for authorizing no card present (NCP) transactions prior to activation of a payment instrument associated with a corresponding one of the plurality of credit accounts, wherein each credit account is associated with a customer, wherein each credit account can be associated with a first indicator that indicates whether the payment instrument associated with the corresponding credit account has been activated, and wherein each credit account can be associated with a second indicator that indicates whether at least one pre-authorization rule has been associated with the corresponding credit account; at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor to: receive, via the communications module, a first signal including a transaction request associated with an NCP transaction associated with a first credit account in the plurality of credit accounts, wherein the transaction request is associated with a set of transaction data; in response to determining that the first credit account is associated with an unactivated payment instrument based on the first indicator, determine whether the first credit account is associated with a second indicator indicating that at least one pre- authorization rule is associated with the first credit account; and in response to determining that the first credit account is associated with a second indicator indicating that at least one pre-authorization rule is associated with the first credit account: identify a set of pre-authorization criteria associated with the at least one pre-authorization rule associated with the first credit account; compare the set of transaction data associated with the transaction request to the identified set of pre-authorization criteria; and in response to determining that the set of transaction data associated with the transaction request satisfies the identified set of pre-authorization criteria, authorize the transaction request and transmitting, via the communications module, a second signal including a transaction authorization corresponding to the received transaction request.  The claims are drawn to authorizing a transaction request based on a pre-authorization rule.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, than it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Prong Two
Independent claim 1 recites a communication interface, at least one memory, and at least one hardware processor coupled with the at least one memory and the commutation interface as additional elements.  The claim recites the additional element of at least one hardware processor performs the determining, indicating, identifying, comparing, and authorizing steps.  The steps are recited at a high-level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The hardware processor that performs the steps is also recited at a high-level of generality, and merely automates the determining, indicating, identifying, comparing, and authorizing steps.  Each of the additional limitations is not more than mere instructions to apply the exception using a generic computer component (hardware processor).  Dependent claim 2 recites the hardware processor rejects the transaction request (i.e. transmitting rejection response via network).  Dependent claim 3 does not recite any additional element.  Claim 4 recites a merchant system that stores payment data associated with the credit account (i.e. “receiving, processing, and storing data”).  Claim 5 and 6 do not recite any additional element.  Claim 7 recites the hardware processor rejects the transaction request (i.e. transmitting rejection response via network).  Claim 8 recites the hardware processor receives an indication that the credit account is activated and removes the second indicator (i.e. receiving data over network and deletes data in storage).  Claim 9 does not recite any additional element.  Claims 10-20 are the computer medium and computerized method versions of claims 1-9.  
According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of blockchain to encrypt vehicle record also does not render the claims less abstract, because using block chain to encrypt record (e.g. ledger or contract) was well-known in computer art.  The claimed invention does not use blockchain technology any differently.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Applicant argued that the claimed invention specifically integrates the abstract idea into a practical application because it recites specific and unconventional steps for achieving an improved technological result, such as “authorizing transactions using unactivated or not-yet activated, payment instruments at specific merchants”, thereby “allowing new lines of credit associated with those specific merchants to be immediately used without waiting for a physical card to be received”.  Examiner argues that allowing account holders to use not-yet activated payment card in “no card present” NCP (or “card not present” CNP) transaction was known prior to the present invention.  Riechers et al. (Pub. No.: US 2020/0104942) disclosed such feature in paragraph 0063 – “responsive to completing the ordering process (and prior to receipt and/or activation of the payment instrument 126), the merchant 102 can utilize the payment data associated with the payment instrument 126 to perform CNP transaction.  That is, upon completion of the personalization process, the set-up module 116 can cause a UI to be presented that provides the merchant 102 with the payment data, or a portion thereof, and the merchant 102 can use the payment data for CNP transactions”.  As such, the amended feature, “wherein at least some of the credit accounts in the plurality of credit accounts are opened after an instant credit decision and are made available for use by customers and merchants in limited transactions prior to physical versions of the payment instructions corresponding to those credit accounts being activated”, is not an improvement over existing technology.  Therefore, the amended claims do not recite feature that indicate integration into practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  Here, the determine, indicating, identify, compare, and authorize steps are considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The instant Specification does not provide any indication that the hardware processor is anything other than a generic, off-the-shelf computer component (see paragraph 0028 general purpose), and Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05[d][II] indicate that mere collection or receipt of data over a network and Versata Dev. Group, Inc. and OIP Techs., court decisions cited in MPEP 2106.05[d][II] indicate that storing and retrieving information in memory is a well-understood, routine, conventional activity is supported under Berkheimer Option 2.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Response to Remarks
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive for the following reasons.
Applicant argued that the claimed invention specifically integrates the abstract idea into a practical application because it recites specific and unconventional steps for achieving an improved technological result, such as “authorizing transactions using unactivated or not-yet activated, payment instruments at specific merchants”, thereby “allowing new lines of credit associated with those specific merchants to be immediately used without waiting for a physical card to be received”.  Examiner argues that allowing account holders to use not-yet activated payment card in “no card present” NCP (or “card not present” CNP) transaction was known prior to the present invention.  Riechers et al. (Pub. No.: US 2020/0104942) disclosed such feature in paragraph 0063 – “responsive to completing the ordering process (and prior to receipt and/or activation of the payment instrument 126), the merchant 102 can utilize the payment data associated with the payment instrument 126 to perform CNP transaction.  That is, upon completion of the personalization process, the set-up module 116 can cause a UI to be presented that provides the merchant 102 with the payment data, or a portion thereof, and the merchant 102 can use the payment data for CNP transactions”.  As such, the amended feature, “wherein at least some of the credit accounts in the plurality of credit accounts are opened after an instant credit decision and are made available for use by customers and merchants in limited transactions prior to physical versions of the payment instructions corresponding to those credit accounts being activated”, is not an improvement over existing technology.  Therefore, the amended claims do not recite feature that indicate integration into practical application.
Applicant also pointed to claim 1 of Example 42, and argued that the amended claims are similar because they recite a combination of additional elements that provide a specific improvement over prior art systems in the payment transaction processing fields.  Example 42 is directed to storing medical information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the user.  But the current claims are directed to pre-authorization of non-activated payment instruments at merchants.  The present claimed invention shares no resemblance to the invention in Example 42.  Moreover, as discussed earlier, authorizing transactions using unactivated or not-yet activated payment instruments at specific merchants was known prior to the present invention.  It is not an improvement over existing technology in the finance art. 
Additionally, Applicant pointed to Trading Technologies Int’l v. CQG Inc. and McRO, and argued that the amended claims recite specific technologic modifications to solve a problem or improve the function of known system by allowing credit accounts associated with unactivated cards to be used in an immediate payment scenario.  Examiner again points to paragraph 0063 of Riechers et al. (Pub. No.: US 2020/0104942) - “responsive to completing the ordering process (and prior to receipt and/or activation of the payment instrument 126), the merchant 102 can utilize the payment data associated with the payment instrument 126 to perform CNP transaction.  That is, upon completion of the personalization process, the set-up module 116 can cause a UI to be presented that provides the merchant 102 with the payment data, or a portion thereof, and the merchant 102 can use the payment data for CNP transactions”.  The amended claims do not recite feature that amounts to improvement over existing technology.  Therefore, the amended claims are not eligible under Step 2A prong two.
	For these reasons, Examiner maintains the ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goyal et al., (2018/0276656).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022